



COURT OF APPEAL FOR ONTARIO

CITATION: Israel v. Wright, 2013 ONCA 522

DATE: 20130821

DOCKET: C56814

Goudge, Watt and Pepall JJ.A.

BETWEEN

Michael Israel

Plaintiff (Appellant)

and

Michelle Wright

Defendant (Respondent)

Michael Israel, appearing in person

Michelle Wright, appearing in person

Heard: August 21, 2013

On appeal from the judgment of Justice Craig Perkins of
    the Superior Court of Justice, dated March 21, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the order of Perkins J.

[2]

The appeal is dismissed.  Costs to the respondent fixed at $750.


